Citation Nr: 9934463	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  96-47 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an extra-schedular evaluation for otitis media 
pursuant to the provisions of 38 C.F.R. § 3.321 (1999).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previous before the Board in June 1998, on 
which occasion it was determined that the veteran's 10 
percent evaluation for otitis media was the maximum schedular 
rating.  That decision by the Board is now final.  At the 
time of the Board's decision, the case was also remanded to 
the agency of original jurisdiction for additional 
development regarding whether referral for an extra-schedular 
evaluation was warranted for the veteran's otitis media.  


FINDING OF FACT

The evidence of record does not present such an exceptional 
or unusual disability picture, due solely to the service-
connected otitis media, as to render impractical the 
application of the regular schedular standards.  


CONCLUSION OF LAW

The criteria for referral for consideration of an extra-
schedular evaluation have not been met.  38 C.F.R. 
§ 3.321(b)(1) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

VA outpatient treatment reports dated in May, July and 
December 1996 show complaints and treatment for ear infection 
and decrease in hearing loss.

In his December 1996 personal hearing, the veteran testified 
that he was currently on medication for his ears and had been 
issued hearing aids. T. p. 2. The veteran stated that he had 
lost a prior job because of his hearing disability. T. p. 3. 
He testified that he had inflammation of the ears on a 
monthly basis lasting from seven to ten days. T. p. 4.

On VA audiology examination in August 1997, puretone 
thresholds were 40, 50, 80, and 105 in the frequencies of 
1000, 2000, 3000, and 4000 Hertz, respectively in the right 
ear and 20, 25, 60, and 80 in the frequencies of 1000, 2000, 
3000, and 4000 Hertz, respectively in the left ear.  Puretone 
average was 68 in the right ear and 46 in the left ear. 
Speech recognition was 84 percent in the right ear and 80 
percent in the left ear.  The examiner noted that audiology 
test results indicated mild bilateral, mixed hearing 
impairment.  Regarding the veteran's tinnitus, the examiner 
noted that it was severe, constant bilateral high pitched.

Upon VA examination in August 1997, the veteran reported that 
pain in his ears had continued, as had his auditory acuity.  
At the same time he had developed dizziness and 
disorientation with increased tinnitus.

Upon physical examination, the examiner noted that the 
external ears were normal.  The external canal on the right 
had some erythema proximally, but no scabbing or infection.  
The right tympanic membrane was thick and opaque, but without 
perforation.  The left eardrum was thickened and opaque, with 
a small superior perforation.  The mastoid processes were 
slightly tender, more on the right than on the left.  There 
was a 7-inch centimeter scar behind the right ear over the 
mastoid area.  The examiner concluded that while not obvious 
a severe, active ear disease is present in a chronic state. 
The examiner opined that the problem i.e. disease, had 
effected the function of the veteran's equilibrium and had 
been associated with his headaches and tinnitus.  The 
diagnosis was impaired hearing, tinnitus, and dizziness, 
following bilateral ear infections.

In the Board's June 1998 remand, it was noted that the 
veteran had testified that he had lost employment due to 
excessive absences, and that the excessive leaves of absence 
were due in turn largely due to the effects of otitis media.  
The Board found that this testimony raised the question of 
whether an extraschedular rating was warranted.  Under 38 
C.F.R. § 3.321(b)(1), an extraschedular rating may be 
assigned in the case of "an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." 

The RO developed the case in accordance with the Board's 
remand instructions.  By a letter dated in August 1998, the 
veteran was requested to complete and return Release of 
Information, VA Form 21-4192, for each employer he had worked 
for since 1994.  

VA Form 21-4192 completed by MWR Business Office showed that 
the veteran worked from August 1992 to February 1994 as a 
laborer.  He worked 40 hours a week with no concessions for 
age or disability.  The reason for not working was that the 
veteran resigned due to unsatisfactory working conditions.  

VA Form 21-4192 completed by Stockman's Casino, Fallon, 
Nevada showed that the veteran worked from January to 
November 1996 as a dishwasher.  The veteran worked between 32 
to 40 hours a week.  It was not indicated that any 
concessions had been made for age or disability.  The reason 
for not working was discharged because he had trouble getting 
along with his coworker.  

VA Form 21-4192 partially completed by Fallon Convalescent 
Center showed that the veteran's employment ended in January 
1996.  It was not indicated that any concessions had been 
made for age or disability.  It was noted the veteran's 
approximate hire date was unavailable.  He worked as a 
certified nurse aide, driver, and kitchen worker 40 hours a 
week.  The reason for termination was also unavailable.  

VA Form 21-4192 completed by Mission Industries, Fernley, 
Nevada showed the veteran worked form December 1996 to March 
1997 as a janitor.  The veteran worked between 32 to 40 hours 
a week.  It was not indicated that any concessions had been 
made due to age or disability.  The reason for not working 
was that the veteran quit.  

VA Form 21-4192 completed by Depot Casino, Fallon, Nevada 
showed that the veteran is currently employed as a slot 
machine mechanic.  The veteran began his current employment 
in March 1997.  He works 40 hours a week.  It was noted that 
the veteran had been accorded concessions for age or 
disability in the form of days off and a flexible schedule 
when needed.  It was also noted that the veteran had lost 150 
hours within the last 12 months due to disability.  The 
disability was not listed.  

VA outpatient treatment records dated from October 1998 to 
June 1999, show treatment for otitis media and conditions not 
currently at issue.  A CT scan in November 1998, reportedly 
showed bilaterally poor mastoid pneumatization, which if not 
developmental, would be consistent with chronic mastoiditis.  
In January 1999, the veteran was seen with complaints of 
atypical ear, occipital and neck pain.  It was commented that 
it was unlikely that his pain syndrome was secondary to his 
ears.  In April 1999, the veteran was seen with a complaint 
of pain in the ears.  The assessment was acute bronchitis.  
In June 1999, the veteran complained of dizziness.  It was 
noted that the veteran continued to work.  The assessments 
included diabetes and fibromyalgia.

In March 1999, the RO issued a supplemental statement of the 
case, RO determined that the evidence in the case did not 
warrant submission because the findings did not show such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1999).  In this case, the veteran's 
service-connected disability of otitis media is rated under 
Diagnostic Code 6200.

Under Diagnostic Code 6200, for otitis media, chronic 
suppurative, a 10 percent evaluation is provided during the 
continuance of the suppurative process which is to be 
combined with rating for hearing loss.  The veteran's hearing 
loss was evaluated in the Board's previous decision.

Generally, the degree of disability specified is considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due excessively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

Analysis 

Review of the veteran's employment history and medical 
history leads the Board to determine that, there is no 
evidence that the service-connected otitis media presents an 
exceptional or unusual disability picture.

First, the records do not show that the veteran has been 
frequently hospitalized for the otitis media.  The veteran 
has, in fact, received no recent hospitalization for his 
service-connected otitis media.

As evidenced by the employment history above, the veteran is 
employed as slot machine mechanic and maintainance person.  
Contrary to his testimony, the employment records show that 
he has never lost a job due to the effects of otitis media.  
Although the veteran has lost 150 hours within the last year 
due to disability, there is no evidence that the absences 
were due to his service-connected otitis media.  The veteran 
has had a number of different positions, however, there is no 
evidence in the record that termination was due his service-
connected otitis media.

The recent report that the veteran has lost 150 hours due to 
disability in the last 12 months obviously shows some 
interference with employment.  However, the recent VA 
treatment records show treatment for a number of disabilities 
in addition to otitis media.  These records suggest that it 
is unlikely that all of the time lost from work was due to 
otitis.  Even assuming that all 150 hours of lost work was 
due to otitis, the veteran has been able to maintain his 
current employment while being absent only approximately 10 
percent of the time.  Given that the veteran is currently in 
receipt of a 10 percent evaluation for otitis media and is 
able to maintain gainful employment without being absent more 
than 10 percent of the time, the Board finds that marked 
interference with employment has not been shown.  The Board 
does not find that the veteran's otitis media results in an 
exceptional or unusual disability picture so as to render 
application of the rating schedule impractical.  

Accordingly, the Board has been unable to identify any 
factors which would warrant the assignment of an 
extraschedular rating; the Board finds that the record does 
not reflect frequent periods of hospitalization because of 
the veteran's service-connected otitis media, nor marked 
interference with employment, to a degree greater than that 
contemplated by the regular schedular standards which are 
based on the average impairment of employment.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  In the absence of 
such factors, the Board finds that the criteria for 
submission of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

While the Board considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to this 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  See 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to an extra-schedular evaluation for otitis media 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) is 
denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

